UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: December 31, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: (Class A: AFNAX) (Class I: AFNIX) SEMI-ANNUAL REPORT December 31, 2012 AAM/Bahl & Gaynor Income Growth Fund a series of Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 5 Statement of Operations 6 Statement of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 10 Supplemental Information 15 Expense Example 17 This report and the financial statements contained herein are provided for the general information of the shareholders of the AAM/Bahl & Gaynor Income GrowthFund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. www.aammutualfunds.com AAM/Bahl & Gaynor Income Growth Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 97.6% CONSUMER DISCRETIONARY – 8.6% Genuine Parts Co. $ Mattel, Inc. McDonald's Corp. CONSUMER STAPLES – 18.1% Altria Group, Inc. Coca-Cola Co. H.J. Heinz Co. Kimberly-Clark Corp. Kraft Foods Group, Inc. Philip Morris International, Inc. Procter & Gamble Co. ENERGY – 10.2% Chevron Corp. Crescent Point Energy Corp. Kinder Morgan, Inc. Vermilion Energy, Inc. Williams Cos., Inc. FINANCIALS – 15.1% Arthur J. Gallagher & Co. Bank of Nova Scotia 95 BlackRock, Inc. 90 Canadian Imperial Bank of Commerce Digital Realty Trust, Inc. - REIT HCP, Inc. Health Care REIT, Inc. - REIT National Retail Properties, Inc. - REIT Realty Income Corp. - REIT HEALTH CARE – 15.2% Abbott Laboratories Baxter International, Inc. Bristol-Myers Squibb Co. GlaxoSmithKline PLC - ADR Johnson & Johnson Merck & Co., Inc. 1 AAM/Bahl & Gaynor Income Growth Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 (Unaudited) Number of Shares Value HEALTH CARE (CONTINUED) Novartis A.G. - ADR $ INDUSTRIALS – 8.0% Emerson Electric Co. General Electric Co. United Technologies Corp. INFORMATION TECHNOLOGY – 9.1% Analog Devices, Inc. Automatic Data Processing, Inc. Cisco Systems, Inc. Intel Corp. MATERIALS – 3.4% Praxair, Inc. RPM International, Inc. TELECOMMUNICATION SERVICES – 3.7% AT&T, Inc. BCE, Inc. UTILITIES – 6.2% NextEra Energy, Inc. ONEOK, Inc. Southern Co. TOTAL COMMON STOCKS (Cost $959,658) SHORT-TERM INVESTMENTS – 5.2% Federated Treasury Obligations Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $50,855) 2 AAM/Bahl & Gaynor Income Growth Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 (Unaudited) TOTAL INVESTMENTS – 102.8% (Cost $1,010,513) $ Liabilities in Excess of Other Assets – (2.8)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 3 AAM/Bahl & Gaynor Income Growth Fund SUMMARY OF INVESTMENTS As of December 31, 2012 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Consumer Staples 18.1% Health Care 15.2% Financials 15.1% Energy 10.2% Information Technology 9.1% Consumer Discretionary 8.6% Industrials 8.0% Utilities 6.2% Telecommunication Services 3.7% Materials 3.4% Total Common Stocks 97.6% Short-Term Investments 5.2% Total Investments 102.8% Liabilities in Excess of Other Assets (2.8)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 4 AAM/Bahl & Gaynor Income Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of December 31, 2012 (Unaudited) Assets: Investments in securities, at value (cost $1,010,513) $ Receivables: Dividends and interest Advisor Prepaid expenses Total assets Liabilities: Payables: Securities purchased Distribution fees (Note 6) Offering costs Auditing fees Fund accounting fees Chief Compliance Officer fees Administration fees Trustees' fees and expenses Transfer agent fees and expenses Custody fees 88 Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appretiation on investments Net Assets $ Class A Shares: Net Assets applicable to shares outstanding $ Number of shares issued and outstanding Net asset value per share $ Maximum sales charge (5.75% of offering price)* Maximum offering price to public $ Class I Shares: Net Assets applicable to shares outstanding $ Number of shares issued and outstanding 50 Net asset value per share $ * On sales of $50,000 or more, the sales charge will be reduced. Class A Shares are subject to a Contingent Deferred Sales Charge (“CDSC”) of 1.00% on any shares sold within 18 months of the date of purchase. See accompanying Notes to Financial Statements. 5 AAM/Bahl & Gaynor Income Growth Fund STATEMENT OF OPERATIONS For the Period July 5, 2012* through December 31, 2012 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $196) $ Interest 2 Total investment income Expenses: Registration fees Offering costs Administration fees Fund accounting fees Transfer agent fees and expenses Auditing fees Chief Compliance Officer fees Legal fees Custody fees Trustees' fees and expenses Advisory fees Miscellaneous Shareholder reporting fees Distribution fees (Note 6) Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments: Net realized loss on investments ) Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 6 AAM/Bahl & Gaynor Income Growth Fund STATEMENT OF CHANGES IN NET ASSETS For the Period July 5, 2012* to December 31, 2012 (Unaudited) Increase (Decrease) in Net Assets from: Operations: Net investment income $ Net realized loss on investments ) Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income Class A ) Class I (4 ) From net realized gains Class A ) Class I - Total distributions to shareholders ) Capital Transactions: Net proceeds from shares sold Class A Class I Reinvestment of distributions Class A Class I 4 Cost of shares redeemed Class A ) Class I - Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Undistributed net investment income $ Capital Share Transactions: Shares sold Class A Class I 50 Shares reinvested Class A Class I - Shares redeemed Class A ) Class I - Net increase from capital share transactions * Commencement of operations. See accompanying Notes to Financial Statements. 7 AAM/Bahl & Gaynor Income Growth Fund - Class A FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the period. For the Period July 5, 2012* to December 31, 2012 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized loss on investments ) Total from investment operations Less Distributions: From net investment income ) From net realized gain - 2 Total distributions ) Net asset value, end of period $ Total return3 % 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 5 After fees waived and expenses absorbed % 5 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed )% 5 After fees waived and expenses absorbed % 5 Portfolio turnover rate 14
